                                          Case 3:19-cv-06418-TSH Document 31 Filed 07/13/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                      Case No. 19-cv-06418-TSH
                                   8                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9             v.

                                  10     STONEWOOD GROUP, LLC,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          As the Clerk entered Defendant’s default on May 23, 2020, ECF No. 29, and there had

                                  14   been no further docket activity, the Court ordered Plaintiff Scott Johnson to file a status report by

                                  15   July 7, 2020. ECF No. 30. As he failed to respond, the Court ORDERS Plaintiff to show cause

                                  16   why this case should not be dismissed for failure to prosecute and failure to comply with court

                                  17   deadlines. Plaintiff shall file a declaration by July 27, 2020. No chambers copy is required. If a

                                  18   responsive declaration is filed, the Court shall either issue an order based on the declaration or

                                  19   conduct a hearing on August 6, 2020 at 10:00 a.m. in Courtroom G, 15th Floor, 450 Golden Gate

                                  20   Avenue, San Francisco, California. Notice is hereby provided that failure to file a written

                                  21   response will be deemed an admission that Plaintiff does not intend to prosecute, and the Court

                                  22   will recommend this case be dismissed without prejudice. Thus, it is imperative the Court receive

                                  23   a written response by the deadline above.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: July 13, 2020

                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
